Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-6, 8-13, 15-16, 18, 21-22, 24-27 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 5-6, 8, 10-12, 15, 21, 24-27 and 29 are replete with antecedent basis clarity issues.
Claims 24 and 27 are also incorrect.  The first portion (of a respective wide slot) extends between the respective single wide slot exit and the respective first surface indentation, NOT between multiple wide slot exits and the respective first surface indentation.  The second portion (of a respective wide slot) extends between the respective inlet portion of the respective wide slot and the respective first surface indentation, NOT between multiple inlet portions and the respective first surface indentation.
The Examiner suggests the following amendments:
1. (Currently Amended) A honeycomb extrusion die, comprising: 
a die body comprising: 
an inlet face; 

a plurality of pins disposed on the exit face and arranged to define a matrix of intersecting slots, the intersecting slots comprising wide slots and narrow slots formed between the wide slots, wherein the wide slots have a wide slot exit width greater than a narrow slot exit width of the narrow slots; and 
feedholes at the inlet face and intersecting with inlet portions to at least one of the wide slots and the narrow slots; 
wherein at least some of the pins that define the wide slots comprise a first surface indentation feature that is (1) located between the respective inlet portion and a wide slot exit of [[a]] the respective wide slot and (11) spaced away from the wide slot exit; and
wherein at least some of the pins that define the narrow slots comprise a second surface indentation feature that is (i) located between the respective inlet portion and a narrow slot exit of [[a]] the respective narrow slot and (ii) spaced away from the narrow slot exit.
3. (Currently Amended) The honeycomb extrusion die of claim 1, wherein the plurality of pins is arranged in a repeating pattern of a plurality of enclosed pin blocks, wherein each enclosed pin block defines respective narrow slots and at least partially defines respective wide 
5. (Currently Amended) The honeycomb extrusion die of claim 3, wherein each enclosed pin block comprises a plurality of respective pins that define a subset of the narrow slots and that do not define any of the wide slots.
6. (Currently Amended) The honeycomb extrusion die of claim 5, wherein each enclosed pin block further comprises a plurality of respective pins that define both a second subset of the narrow slots and a subset of the wide slots.
8. (Currently Amended) The honeycomb extrusion die of claim 1, wherein the feedholes comprise first feedholes intersecting respective inlet portions to the wide slots, and second feedholes intersecting respective inlet portions to the narrow slots.
the respective inlet portion of [[a]] the respective wide slot.
11. (Currently Amended) The honeycomb extrusion die of claim 1, wherein the second surface indentation feature is spaced away from the narrow slot exit and extends to [[an]] the respective inlet portion of the respective narrow slot.
12. (Currently Amended) The honeycomb extrusion die of claim 1, wherein at least some of the wide slots intersect with other respective narrow slots along wide-narrow slot intersections.
15. (Currently Amended) The honeycomb extrusion die of claim 1, wherein at least some of the narrow slots intersect with other respective narrow slots along narrow- narrow slot intersections.
21. (Currently Amended) The honeycomb extrusion die of claim 1, wherein the die body has two respective narrow slots for every respective wide slot.
24. (Currently Amended) The honeycomb extrusion die of claim 1, wherein one or more respective wide slots comprise a first portion extending between the respective wide slot exit and the respective first surface indentation feature and a second portion extending between the respective inlet portion of the respective wide slot and the respective first surface indentation feature, wherein a width of the first portion is greater than a width of the second portion.
25. (Currently Amended) A honeycomb extrusion die, comprising: 
a die body comprising: 
an inlet face; 
an exit face; 
a plurality of pins disposed on the exit face and arranged to define a matrix of intersecting slots, the intersecting slots comprising wide slots and narrow slots formed between the wide slots, wherein the wide slots have a wide slot exit width greater than a narrow slot exit width of the narrow slots; and 

wherein at least some of the pins that define the wide slots comprise a first surface indentation feature that is (1) located between the respective inlet portion and a wide slot exit of [[a]] the respective wide slot and (11) spaced away from the wide slot exit;
wherein at least some of the pins that define the narrow slots comprise a second surface indentation feature that is (i) located between the respective inlet portion and a narrow slot exit of [[a]] the respective narrow slot and (ii) spaced away from the narrow slot exit; and
wherein the matrix of intersecting wide slots and narrow slots form at least one enclosure of respective wide slots enclosing at least one respective narrow slot.
26. (Currently Amended) The honeycomb extrusion die of claim 25, wherein a first group of respective narrow slots in the at least one enclosure extends in a first direction and wherein a second group of respective narrow slots in the at least one enclosure extends in a second direction.
27. (Currently Amended) The honeycomb extrusion die of claim 25, wherein one or more respective wide slots comprise a first portion extending between the respective wide slot exit and the respective first surface indentation feature and a second portion extending between the respective inlet portion of the respective wide slot and the respective first surface indentation feature, wherein a width of the first portion is greater than a width of the second portion.
29. (Currently Amended) An extrusion apparatus comprising: 
a honeycomb extrusion die, comprising: 
a die body comprising: 
an inlet face; 
an exit face; 

an impedance plate disposed adjacent to the inlet face of the die body, wherein the impedance plate comprises: 
an entrance face, 
an exit face, and 
entrance openings in the entrance face extending through the impedance plate to the exit face to form a plurality of impedance holes, wherein at least one respective impedance hole corresponds to at least one respective feedhole in the die body.

Claims not listed above are rejected as being dependent upon a rejected claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 11-13, 15-16, 21 and 25-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cunningham et al. (US 4,902,216).
(Claim 1, 25) Cunningham et al. (US 4,902,216) teach a honeycomb extrusion die (abstract), comprising: 
a die body (figs. 1-3) comprising: 
an inlet face 9; 
an exit face 1; 
a plurality of pins 6 disposed on the exit face 1 and arranged to define a matrix of intersecting slots 2, 3, the intersecting slots comprising wide slots 3 and narrow slots 2 formed between the wide slots 3 (figs. 1-2), wherein the wide slots 3 have a wide slot exit width greater than a narrow slot exit width of the narrow slots 2 (col. 6, lines 61-64); and 
feedholes 7 at the inlet face 9 and intersecting with inlet portions to at least one of the wide slots 3 and the narrow slots 2 (figs. 1-3); 
wherein at least some of the pins 6 that define the wide slots 3 comprise a first surface indentation feature 31 that is (1) located between the inlet portion and a wide slot exit of a wide slot 3 and (11) spaced away from the wide slot exit (fig. 11; col. 12, lines 14-27, reservoirs (indentation features) 31 may also be provided along the inner ends of wide slots 3; fig. 12 shows indentation feature 31A for wide slot 3); and
wherein at least some of the pins 6 that define the narrow slots 2 comprise a second surface indentation feature 31 that is (i) located between the inlet portion and a narrow slot exit of a narrow slot 2, 2A and (ii) spaced away from the narrow slot exit (fig. 11; col. 12, lines 14-24, reservoirs (indentation features) 31 may also be provided along the inner ends of narrow slots 2, 2A; fig. 12 shows indentation feature 31A for narrow slot 2; fig. 13 shows indentation feature 31B for narrow slot 2);

	(Claim 12) wherein at least some of the wide slots 3 intersect with other narrow slots 2 along wide-narrow slot intersections (fig. 1);
(Claim 13) wherein the feedholes 7 are spaced away from the wide-narrow slot intersections (fig. 2; feedholes 7 only contact wide slots 3 and are spaced from the wide-narrow slot intersections);
(Claim 15) wherein at least some of the narrow slots 2 intersect with other narrow slots 2 along narrow- narrow slot intersections (fig. 1);
(Claim 16) wherein the feedholes 7 are spaced away from the narrow-narrow slot intersections (fig. 1);
(Claim 21) wherein the die body has two narrow slots 2 for every wide slot 3 (col. 11, lines 36-42, two secondary slots (narrow slots) for each primary pin 5 in one traverse direction results in a repetition of two narrow slots for every wide slot);
(Claim 25) wherein the matrix of intersecting wide slots 3 and narrow slots 2 form at least one enclosure of wide slots 3 (enclosure around pin 5) enclosing at least one narrow slot 2 (narrow slots within pin 5)(figs. 1-2); and
(Claim 26) wherein a first group of narrow slots 2, 2A in the at least one enclosure (around pin 5) extends in a first direction (fig. 11) and wherein a second group of narrow slots in the at least one enclosure extends in a second direction (col. 11, lines 36-42, two or more secondary slots (narrow slots 2) extending in several transverse directions).

Claim(s) 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyazaki et al. (US 2003/0064126).

a honeycomb extrusion die [0002], comprising:
a die body (figs. 1b, 2b, 4, 5b) comprising:
an inlet face;
an exit face;
a plurality of pins disposed on the exit face and arranged to define a matrix of intersecting
slots, the intersecting slots comprising wide slots 14 and narrow slots 12 formed between the wide
slots 14, wherein the wide slots 14 have a wide slot exit width greater than a narrow slot exit width
of the narrow slots 12 (figs. 1a, 1b, 2b, 4, 5b; figs. 1b, 2b, 4, 5b show pins defined by the intersecting slots 12, 14; [0041]-0045], the width of the wide slot 14 in outer peripheral section 24 is wider than the width of the narrow slot 12 disposed in the inside section 22, the narrow slots 12 in the inside section 24 are formed between the wide slots 14 in the outer peripheral section 24);
feedholes 16 at the inlet face and intersecting with inlet portions to at least one of the wide slots 14 and the narrow slots 12 (figs. 1b, 4);
an impedance plate 40 disposed adjacent to the inlet face of the die body, wherein the
impedance plate 40 (fig. 4) comprises:
an entrance face,
an exit face, and
entrance openings in the entrance face extending through the impedance plate 40 to the exit face to form a plurality of impedance holes, wherein at least one impedance hole corresponds to at
least one feedhole 16 in the die body (fig. 4 shows the entrance face, the exit face and the impedance holes; [0052]-[0053]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 4,902,216) in view of Cunningham et al. (US 5,238,386).
Cunningham et al. (US 4,902,216) disclose the die substantially as claimed, as mentioned above, except for the limitations of claims 3 and 5-6.
Cunningham et al. (US 5,238,386) disclose a honeycomb extrusion die (col. 1, lines 5-9) comprising a plurality of pins arranged to define a matrix of intersecting slots 24 and arranged in a repeating pattern of a plurality of enclosed pin blocks 12, 14, 16, 18 (figs. 1-2, 4-7), wherein each enclosed pin block defines slots 24 and half slots 24a and wherein the half slots 24a form a full slot 24 when enclosed pin blocks having half slots 24 are adjacent (figs. 6-7; col. 5, lines 3-11).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the plurality of pins of Cunningham et al. (US 4,902,216) to be arranged in a repeating .
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 4,902,216) in view of Miyazaki et al. (US 2003/0064126).
Cunningham et al. (US 4,902,216) disclose the die substantially as claimed, as mentioned above, except for the limitations of claim 8.
Miyazaki et al. (US 2003/0064126) is applied as above and further discloses that feedholes 16 includes first feedholes 16 intersecting inlet portions to the wide slots 14, and second feedholes 16 intersecting inlet portions to the narrow slots 12 (fig. 4).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the feedholes of Cunningham et al. (US 4,902,216) with first and second feedholes, as recited by Miyazaki et al. (US 2003/0064126), because such a modification is known in the art and would provide an alternative configuration for the feedholes known to be operable in the art.
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 4,902,216) in view of Shalkey (US 6,080,348).
Cunningham et al. (US 4,902,216) disclose the die substantially as claimed, as mentioned above, except for the limitations of claims 9-10.
As to claim 9, Shalkey (US 6,080,348) discloses a honeycomb extrusion die (abstract) including slots 17 having surface indentation features 21, wherein the depth of the indentation features 21 is roughly the same as the slot width.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first surface indentation features of Cunningham et al. (US 4,902,216) to be deeper than the second surface indentation features because such a modification would have been obvious in view of the teachings of Shalkey (US 6,080,348).  If the depth of the indentation features are roughly the same as the slot width, then the first surface indentation feature (of the wide slot) would be deeper than the second indentation feature (of the narrow slot) because slot width of the wide slot is greater than the slot width of the narrow slot.
	As to claim 10, Shalkey (US 6,080,348) further discloses that the indentation feature 21 can be spaced away from a slot exit and away from an inlet portion of a slot (fig. 2; col. 5, lines 50-61).
	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the first surface indentation feature of Cunningham et al. (US 4,902,216) to be spaced away from the wide slot exit and away from an inlet portion of a respective wide slot, as disclosed by Shalkey (US 6,080,348), because such a modification is known in the art and would provide an alternative configuration for the first surface indentation feature known to be operable.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 4,902,216) in view of Abe et al. (US 4,259,057).

Abe et al. (US 4,259,057) disclose a honeycomb extrusion die (abstract) wherein feedholes 22 are spaced away from intersections between any slot intersections of slots 21 (fig. 8).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the feedholes of Cunningham et al. (US 4,902,216) to be spaced away from intersections between any slot intersections, as disclosed by Abe et al. (US 4,259,057), because such a modification is known in the art and would provide an alternative configuration for the feedholes known to be operable in the art.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. (US 4,902,216).
Cunningham et al. (US 4,902,216) disclose the die substantially as claimed, as mentioned above, except for the limitations of claim 22.  Cunningham et al. (US 4,902,216) further discloses that wide slot 3 is wider than narrow slot 2 to form cell walls in the extruded product of differing thickness (col. 6, lines 61-64).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the wide slot exit width of Cunningham et al. (US 4,902,216) to be three times greater, or more, than the narrow slot exit width because such dimensions would have been found in view of the teachings of Cunningham et al. (US 4,902,216) in order to form cell walls of desired differing thickness from such dimensions.  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device, In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 
Allowable Subject Matter
Claims 24 and 27 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or reasonably suggest the die of claims 24 and 27, particularly wherein one or more respective wide slots comprise a first portion extending between the respective wide slot exit and the respective first surface indentation feature and a second portion extending between the respective inlet portion of the respective wide slot and the respective first surface indentation feature, wherein a width of the first portion is greater than a width of the second portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744